IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS

                                    NO. PD-0478-20


                         ROBERT F. HALLMAN, Appellant

                                            v.

                               THE STATE OF TEXAS


           ON STATE’S PETITION FOR DISCRETIONARY REVIEW
                FROM THE SECOND COURT OF APPEALS
                          TARRANT COUNTY

       PER CURIAM.
                                     OPINION

      The court of appeals in this case held that the State violated the 2013 revision of

Article 39.14 of the Code of Criminal Procedure, also known as the Michael Morton Act,

when certain evidence the State should have disclosed pre-trial was not revealed until the

punishment phase of Appellant’s trial. Hallman v. State, 603 S.W.3d 178, 200 (Tex.

App.—Fort Worth 2020); TEX. CODE CRIM. PROC. art. 39.14. That evidence, Appellant
                                                                             HALLMAN —     2

argued, was relevant at the guilt phase of his trial to impeach the testimony of the mother

of the complaining witness in this prosecution for various acts of sexual abuse.

       The court of appeals concluded that the trial court erred in failing to grant

Appellant’s punishment-phase request for a mistrial because of the tardy disclosure of this

guilt-phase impeachment evidence. Hallman, 603 S.W.3d at 200. In so holding, the court

of appeals deemed the late-revealed evidence to have been “material” in contemplation of

Article 39.14(a), as amended by the Michael Morton Act. Id. at 199. We granted the State’s

petition for discretionary review to examine the decision of the court of appeals with

respect to its conclusion that the impeachment evidence was “material to any matter

involved in the action” for purposes of Article 39.14(a).

       Since granting discretionary review in this case, this Court has issued its opinion in

Watkins v. State, ___ S.W.3d ___, 2021 WL 800617 (Tex. Crim. App. Mar. 3, 2021), in

which we construed the phrase “material to any matter involved in the action” under the

Michael Morton Act. The court of appeals in this case did not have the benefit of the

Court’s opinion in Watkins. We now vacate the judgment of the court of appeals and

remand the case to that court for further consideration and disposition consistent with

Watkins.



DELIVERED:                  April 21, 2021
PUBLISH